Name: COMMISSION REGULATION (EC) No 1282/95 of 6 June 1995 suspending Regulations (EC) No 1081/94, (EC) No 1166/94 and (EC) No 544/95 on the opening of invitations to tender for the refund for the export of cereals to all third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  trade;  plant product;  agricultural policy
 Date Published: nan

 7. 6. 95 | EN 1 Official Journal of the European Communities No L 124/31 COMMISSION REGULATION (EC) No 1282/95 of 6 June 1995 suspending Regulations (EC) No 1081/94, (EC) No 1166/94 and (EC) No 544/95 on the opening of invitations to tender for the refund for the export of cereals to all third countries Whereas for economical reasons, it is appropriate to suspend the period during which these invitations to tender remain open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules for granting export rules under Council Regulation (EEC) No 1766/92 on the granting of exports on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Commission Regulation (EC) No 3304/94 (4), and in particular Article 5 (2) thereof, Whereas Commission Regulations (EC) No 1081 /94 (*), (EC) No 11 66/94 (6) and (EC) No 544/95 Q, as last amended by Regulation (EC) No l020/95 (8), provide for the issuing of invitations to tender for export refunds ; HAS ADOPTED THIS REGULATION : Article 1 The tenders under Regulations (EEC) No 1081 /94, (EC) No 1166/94 and (EC) No 544/95 are hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 151 , 23 . 6 . 1993 , p. 15 . (4) OJ No L 341 , 30 . 12. 1994, p. 48 . (5) OJ No L 120, 11 . 5 . 1994, p. 21 . (&lt;) OJ No L 130, 25. 5. 1994, p. 15. 0 OJ No L 55, 11 . 3 . 1995, p. 24. (8) OJ No L 103, 6. 5. 1995, p. 19 .